DECISION
The application of the above-named defendant for a review of the sentence of 8 years, imposed on December 17th, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of first degree burglary punishable by not less than 1 nor more than 15 years imprisonment, yet he received a sentence of but 8 years with a record of 1 prior felony conviction, 2 Federal probations and 1 parole violation and will be eligible for parole consideration in May, 1969, after being received December 9, 1967.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.